Case: 20-1984    Document: 37     Page: 1   Filed: 02/12/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

            IRIS CORPORATION BERHAD,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-1984
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:15-cv-00175-EGB, Senior Judge Eric G. Bruggink.
                  ______________________

                Decided: February 12, 2021
                 ______________________

     STEPHEN NORMAN WEISS, Law Office of Stephen N.
 Weis, New York, NY, for plaintiff-appellant. Also repre-
 sented by PAUL D. BIANCO, Fleit Intellectual Property Law,
 Miami, FL.

     PHILIP CHARLES STERNHELL, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for defendant-appellee. Also repre-
 sented by JEFFREY B. CLARK, GARY LEE HAUSKEN.
                 ______________________
Case: 20-1984    Document: 37      Page: 2    Filed: 02/12/2021




 2                 IRIS CORPORATION BERHAD   v. UNITED STATES



     Before MOORE, REYNA, and STOLL, Circuit Judges.
 REYNA, Circuit Judge.
     In this appeal, Appellant IRIS Corporation Berhad
 challenges an order of summary judgment entered against
 it. The United States Court of Federal Claims granted the
 government’s motion for summary judgment of nonin-
 fringement of IRIS’s patent covering a method of manufac-
 turing electronic passports. The Court of Federal Claims
 construed the asserted claim to mean that certain inlays or
 inserts include an antenna. In its summary judgment rul-
 ing, the Court of Federal Claims concluded that IRIS did
 not allege that the inlays or inserts in the accused devices
 included an antenna. Because the Court of Federal Claims
 did not err in its claim construction or the grant of sum-
 mary judgment, we affirm.
                         BACKGROUND
     On February 24, 2015, IRIS Corporation Berhad
 (“IRIS”) filed suit against the United States government for
 alleged infringement of IRIS’s patent, U.S. Patent No.
 6,111,506 (“the ’506 patent”). J.A. 56–62. The ’506 patent,
 entitled “Method of Making an Improved Security Identifi-
 cation Document Including Contactless Communication
 Insert Unit,” is directed to a method for manufacturing
 electronic passports. J.A. 56.
     Claim 1, reproduced in its entirety below, is the only
 independent claim of the ’506 patent:
     1. A method of making an identification docu-
     ment comprising the steps of:
     forming a contactless communication insert unit by
     electrically connecting an integrated circuit includ-
     ing a microprocessor, a controller, a memory unit,
     a radio frequency input/output device and an an-
     tenna, and disposing a metal ring to surround the
     integrated circuit;
Case: 20-1984     Document: 37     Page: 3     Filed: 02/12/2021




 IRIS CORPORATION BERHAD    v. UNITED STATES                 3



     disposing the contactless communication insert
     unit on a substrate and laminating it to form a lam-
     inated substrate;
     supplying a first sheet of base material;
     supplying a second sheet of base material;
     disposing the second sheet of base material on top
     of the first sheet of base material and inserting the
     laminated substrate including the contactless com-
     munication insert unit between the first and sec-
     ond sheets of base material; and
     joining a third sheet of base material to the first
     and second sheets of base material having the lam-
     inated substrate disposed therebetween, the third
     sheet of base material containing printed text data
     located so as to be readable by humans.
 ’506 patent, col. 20 ll. 10–34.
     On January 22, 2020, the Court of Federal Claims is-
 sued its claim construction order. J.A. 18–32. The court
 construed, among other terms, the term “integrated cir-
 cuit,” found in the first step of claim 1. The government
 proposed construing the term to mean that an antenna is
 part of the integrated circuit, whereas IRIS argued that the
 plain language of the claim supported a reading that one
 must connect the integrated circuit and an antenna, i.e.,
 connect an integrated circuit to an antenna. J.A. 25–26.
 But the court was not convinced by IRIS’s argument.
     The Court of Federal Claims stated that it “need look
 no further than the plain language” of the claim to see that
 it expressly defines the components of the integrated cir-
 cuit, including an antenna, and not what the integrated cir-
 cuit is connected to. J.A. 26. The court explained:
     [A] list of five components follows the word “includ-
     ing,” which unambiguously shows that the inte-
     grated circuit in this patent includes an
Case: 20-1984     Document: 37     Page: 4    Filed: 02/12/2021




 4                 IRIS CORPORATION BERHAD    v. UNITED STATES



     antenna. . . . [T]he last part on the list is “an an-
     tenna.” Grammatically, if the list were meant to
     end with the input/output device, the conjunction
     “and” would appear before that phrase rather than
     before “an antenna.” Plaintiff’s construction makes
     the step ambiguous because the list is missing a
     conjunction. Nor is the conjunction “and” inter-
     changeable with prepositions such as “to” or “with.”
     While it is possible that “and” could indicate a pair
     of items that will connect, in this case the foregoing
     use of “including” indicates that “and” is a conjunc-
     tion concluding a list.
 Id. The Court of Federal Claims construed “integrated cir-
 cuit” to mean “a microprocessor, a controller, a memory
 unit, a radio frequency input/output device, an antenna,
 and the connections thereto.” Id. (“This construction does
 not leave ‘connecting’ floating freely without an object; ra-
 ther, the term ‘by electrically connecting’ is an instruction
 to connect the parts of an integrated circuit.”).
     On April 27, 2020, the Court of Federal Claims granted
 the government’s motion for summary judgment of nonin-
 fringement for all the accused products, basing its conclu-
 sion in part on its construction of the term “integrated
 circuit.” J.A. 2, 7–17.
      IRIS argues, among other things, that the Court of Fed-
 eral Claims erred in construing the term “integrated cir-
 cuit” to require an antenna to be a part of the integrated
 circuit. See Appellant’s Br. at 12–16. IRIS did not allege
 in its infringement contentions that the accused devices in-
 cluded an antenna, but rather that the inlays or contactless
 communication inserts “connect[] an antenna via the [in-
 put/output] area of the [integrated circuit.]” J.A. 8. We
 have jurisdiction under 28 U.S.C. § 1295(a)(3).
Case: 20-1984     Document: 37      Page: 5    Filed: 02/12/2021




 IRIS CORPORATION BERHAD   v. UNITED STATES                   5



                          DISCUSSION
     We review a decision granting summary judgment of
 noninfringement de novo. Lacks Indus., Inc. v. McKechnie
 Vehicle Components U.S.A., Inc., 322 F.3d 1335, 1341 (Fed.
 Cir. 2003). Here, the summary judgment grant was based
 on the court’s claim construction decision. The ultimate in-
 terpretation of a claim term, as well as interpretations of
 the intrinsic evidence, are legal conclusions that this court
 reviews de novo. Liberty Ammunition, Inc. v. United
 States, 835 F.3d 1388, 1395 (Fed. Cir. 2016) (citing Teva
 Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331
 (2015)). Subsidiary factual determinations based on ex-
 trinsic evidence are reviewed for clear error. Info–Hold,
 Inc. v. Applied Media Techs. Corp., 783 F.3d 1262, 1265
 (Fed. Cir. 2015) (citing Teva, 574 U.S. at 332).
      We construe claim terms according to their ordinary
 and customary meaning as understood by a person of ordi-
 nary skill in the art in question at the time of the invention.
 Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir.
 2005). It is the function of the claims to set forth what lim-
 its exist on a patentee’s invention. See SRI Int’l v. Matsu-
 shita Elec. Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en
 banc). Further, the meaning of a claim term “must be con-
 sidered in the context of all of the intrinsic evidence, in-
 cluding the claims, the specification, and the prosecution
 history.” Iridescent Networks, Inc. v. AT&T Mobility, LLC,
 933 F.3d 1345, 1350 (Fed. Cir. 2019). The court may also
 consider extrinsic evidence. Phillips, 415 F.3d at 1319.
     First, we look to the claim language. We agree with the
 Court of Federal Claims that there is no need to look fur-
 ther than the plain language of the claim here to read the
 antenna as being a component of the integrated circuit, not
 a separate element to which the integrated circuit at-
 taches. The use of “including,” followed by a list of compo-
 nents, followed by “and,” followed by “an antenna”
 indicates that the antenna is the last item in the list of
Case: 20-1984     Document: 37      Page: 6    Filed: 02/12/2021




 6                 IRIS CORPORATION BERHAD    v. UNITED STATES



 items. We agree with the Court of Federal Claims that
 “and” would appear before the “input/output device” if the
 input/output device was the last in the list of components.
     Second, we look to the specification. IRIS relies on Fig-
 ure 1 of the ’506 patent in which, it argues, antenna 18 is
 “separate and apart” from the integrated circuit compo-
 nents, such as the microprocessor 14, and the input/output
 device 16:




 ’506 patent, Fig. 1. But, as the government notes in its Re-
 sponse Brief, the claimed metal ring 15 is shown as sur-
 rounding all of the claimed elements of the “integrated
 circuit,” including antenna 18. See ’506 patent, col. 20 ll.
 17–18 (“disposing a metal ring to surrounding the inte-
 grated circuit”); id. at col. 12 ll. 48–51 (“A specially de-
 signed metal ring 15 . . . is located on the substrate 12 to
 provide mechanical strength to the document 10 for pro-
 tecting the integrated circuit.”). Further, nothing in this
 figure or portions of the disclosure citing this figure require
 that the antenna be separate from the integrated circuit;
 there is no delineated integrated circuit that excludes an-
 tenna 18.
Case: 20-1984     Document: 37      Page: 7    Filed: 02/12/2021




 IRIS CORPORATION BERHAD   v. UNITED STATES                   7



     The specification contains further support for the Court
 of Federal Claims’s construction of integrated circuit. Ref-
 erencing Figure 6, the specification lists the antenna as a
 component of the integrated circuit without reference to
 any electrical connection: “Thus, the document 10 contains
 the conventional security features such as visible but tam-
 per-proof identification data, as well as, novel and in-
 creased security features provided by the tamper-proof,
 embedded integrated circuit including the microprocessor
 14, [input/output] device and antenna 18.” ’506 patent, col.
 14 ll. 47–52. The antenna is listed again as a component of
 the integrated circuit: “The boarding pass generator 114
 generates a boarding pass in the form of an improved secu-
 rity identification document 10 including an integrated cir-
 cuit IC containing the components 14, 16, and 18.” Id. at
 col. 17 ll. 8–13.
     Third, we look to the prosecution history. The govern-
 ment argues that the prosecution history confirms its pro-
 posed construction, citing to handwritten notations on a
 copy of Figure 1 that is included in the prosecution history.
 In the image reproduced below, the government annotated,
 with a red box, notes from the prosecution history stating
 “IC embedded within substrate 12” and including braces
 that include “18 antenna (etched coil, air wound coil, etc[.])”
 as part of the “IC” (i.e., integrated circuit):
Case: 20-1984     Document: 37      Page: 8    Filed: 02/12/2021




 8                 IRIS CORPORATION BERHAD    v. UNITED STATES




 See Appellee’s Br. at 35 (citing J.A. 211). We agree that
 this further supports the Court of Federal Claims’s con-
 struction of “integrated circuit.”
     Lastly, we look at extrinsic evidence. IRIS cites: (1)
 ISO/IEC 7816, the international standard related to elec-
 tronic identification cards; and (2) the government’s expert
 witness’s opinion offered in an inter partes review (“IPR”)
 before the Patent Trial and Appeal Board. But neither is
 availing. The extrinsic evidence presented contradicts the
 plain language of the claim and the language of the speci-
 fication. See Phillips, 415 F.3d at 1317 (“[W]hile extrinsic
 evidence can shed useful light on the relevant art, we have
 explained that it is less significant than the intrinsic record
 in determining the legally operative meaning of claim lan-
 guage.” (internal citations and quotations omitted)); see
 also id. at 1324 (“Nor is the court barred from considering
 any particular sources or required to analyze sources in
 any specific sequence, as long as those sources are not used
 to contradict claim meaning that is unambiguous in light
 of the intrinsic evidence.”). Further, the Court of Federal
 Claims rejected this same evidence as “unpersuasive on the
 meaning of ‘integrated circuit.’” J.A. 25. We agree.
     After a review of the intrinsic and extrinsic evidence of
 record, we conclude that the Court of Federal Claims’s
Case: 20-1984    Document: 37        Page: 9   Filed: 02/12/2021




 IRIS CORPORATION BERHAD   v. UNITED STATES                  9



 construction of “integrated circuit” as including an antenna
 was not erroneous. Because the Court of Federal Claims
 relied on this construction in finding no literal infringe-
 ment, we affirm the Court of Federal Claims’s grant of
 summary judgment of noninfringement.
                        CONCLUSION
     Because the construction of “integrated circuit” is dis-
 positive, we affirm.
                        AFFIRMED
                             COSTS
    Costs to the appellee.